DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed January 4, 2021 (hereinafter “01/04/21 Amendment") has been entered, and fully considered.  In the 01/04/21 Amendment, claim 7 was amended, and claim 10 was cancelled (claims 1-16 & 18-21 were cancelled in one or more prior amendments).  No claims were newly added.  Therefore, claims 7-9 & 11-17 are now pending in the application.
3.	The 01/04/21 Amendment has overcome the prior rejection under § 103 set forth in the 09/03/20 Non-Final Action (“09/03/20 Action”). 
4.	New claim objections are set forth herein, along with new grounds of rejection under § 112(b).  Accordingly, this action is Non-Final.

Claim Interpretation
5.	Dependent claim 9 recites the limitation “magnetic ablation catheter.”  For clarity of record, Examiner is interpreting a magnetic ablation catheter as an ablation catheter that is steered or driven magnetically, consistent with the description set forth in Applicant’s as-filed Specification [see, e.g., ¶’s [0012], [0031], [0043], [0047], & [0050]].

Claim Objections
6.	Claim 7 is objected to because of the following informalities:  
	In claim 7, lines 16-17, the recitation of “(d) automatically steering the deflectable sheath device with the remote navigation system” should instead recite --(d)  automatically steering the medical navigation system-- to be consistent with prior recitations of the “remote medical navigation system.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	Claims 7-9 & 11-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
9.	Claim 7 recites the limitation “the deflectable sheath device catheter” in line 9.  There is insufficient antecedent basis for this recitation in the claim.
10.	Claim 7 further recites the limitation “(f) repeatedly iterating the feedback-controlled adjustments to deflectable sheath device configuration” in lines 21-22.  This recitation renders the claim indefinite, as it is not clear whether the recited “deflectable sheath device configuration” is the same “device configuration for the deflectable sheath device” recited in step (c) [at lines 13-14] and “the configuration of the deflectable sheath device” recited in step (e) [at line 20], or a separate/additional deflectable sheath device configuration.  Clarification is required.   
11.	Dependent claims 8, 9, & 11-17 are rejected as ultimately depending from a claim (claim 7) rejected under 35 U.S.C. 112(b).
12.	Claim 15 recites the limitation “where the computational determination of a set of degrees of freedom for desired optimal desired device configuration…” in lines 1-2.  The recitation of “desired optimal desired device configuration” in this limitation renders the claim indefinite, as claim 7 (from which claim 15 depends) recites “computationally determining a set desired optimal desired device configuration” in the claim, nor is it clear what is meant/required by the recitation of “desired optimal desired.”  Clarification is required.   

Allowable Subject Matter
13.	Independent claim 7 would be allowable if rewritten or amended to overcome the claim objection and the rejections under 35 U.S.C. § 112(b) set forth in this Office action.
	Concerning the prior rejection of independent claim 7 under § 103 based on the combination of U.S. 2013/0172906 to Olson et al. (“Olson”) and U.S. 2005/0020911 to Viswanathan, while Viswanathan teaches calibrating an initial configuration of the deflectable sheath device by manual adjustment of controls of the remote medical navigation system such that sheath deflection is generated and is visually apparent in an X-ray image, for the reasons set forth in the 09/03/20 Action (at pgs. 5-6 & 11-12), neither Olson, Viswanathan, nor the other references of record, teach, or render obvious, the additional limitation of the claimed calibration step of “marking on a graphical user interface a length of the deflectable sheath device catheter near the distal tip of the deflectable sheath device.”

Response to Arguments
14.	As noted above, this action is Non-Final as a result of the new claim objection and the new grounds of rejection under § 112(b) set forth herein.   

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794



                                                                                                                                                                                                        


/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794